FOR PUBLICATION
  UNITED STATES COURT OF APPEALS
       FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                       No. 07-50190
                Plaintiff-Appellee,
               v.                                 D.C. No.
                                               CR-03-01017-NAJ-1
ENGELBERTO SANTANA,
                                                   OPINION
             Defendant-Appellant.
                                           
         Appeal from the United States District Court
           for the Southern District of California
         Napoleon A. Jones, District Judge, Presiding

                   Argued and Submitted
             March 4, 2008—Pasadena, California

                        Filed May 27, 2008

   Before: John R. Gibson,* Diarmuid F. O’Scannlain, and
              Susan P. Graber, Circuit Judges.

                    Opinion by Judge Gibson




   *The Honorable John R. Gibson, Senior United States Circuit Judge for
the Eighth Circuit, sitting by designation.

                                 6003
                  UNITED STATES v. SANTANA              6005


                        COUNSEL

Zandra L. Lopez, Federal Defenders of San Diego, California,
for the defendant-appellant.

Randy K. Jones and David P. Curnow, Assistant United States
Attorneys, San Diego, California, for the plaintiff-appellee.
6006              UNITED STATES v. SANTANA
                         OPINION

GIBSON, Senior Circuit Judge:

   Engelberto Santana appeals from the district court’s deci-
sion to revoke his supervised release and impose a new term
of eight months’ imprisonment and twenty-five months of
supervised release. He argues that his right to prompt disposi-
tion of the government’s petition to revoke his supervised
release was violated by the government’s unjustified delays in
executing the warrant for his arrest and in bringing him before
a judge for his initial appearance. He also contends that the
procedure for revocation of supervised release is unconstitu-
tional in light of the Supreme Court’s decision in Cunning-
ham v. California, 127 S. Ct. 856 (2007). We affirm.

   Santana was serving a three-year term of supervised release
when he was arrested on May 10, 2006, on charges of willful
cruelty to a child and obstruction of law enforcement. He was
taken into custody by the State of California on those charges
and eventually was convicted and sentenced to three days’ jail
time and four years of probation. While he was in state cus-
tody, a federal petition for revocation of supervised release
was filed, based on the state conviction and other alleged vio-
lations of the terms of his release. On August 10, 2006, the
United States District Court for the Southern District of Cali-
fornia issued a warrant against Santana. On September 25,
2006, Santana was due to be released from state custody, but
he was detained by the State because of the pending federal
warrant. The federal authorities did not execute that warrant
and bring Santana into federal custody until October 20, 2006,
and even then he apparently was kept in the Central District
of California until January 23, 2007, when he was brought to
the Southern District of California for his initial appearance.
After that, his proceedings progressed normally, with his pre-
liminary hearing being held on February 20, 2007. He moved
to dismiss for unreasonable delay in executing the warrant
and unreasonable delay between the issuance of the warrant
                     UNITED STATES v. SANTANA                     6007
and the initial appearance. He also contended that supervised
release revocation proceedings generally are unconstitutional.

   On the claim for failure to provide a prompt hearing, the
district court considered the relevant time of delay to be 121
days, counting from September 25, 2006, when Santana
would have been released from state custody if not for the
pending federal warrant, to January 23, 2007, when Santana
had his initial appearance. Even though the Speedy Trial Clause1
does not apply to revocation cases, the district court analo-
gized to the timeliness analysis used in Speedy Trial Clause
cases, which balance the length of delay, the reason for the
delay, the promptness of the defendant’s assertion of his right
to a timely hearing, and the prejudice to the defendant. See
Barker v. Wingo, 407 U.S. 514, 530 (1972). The district court
concluded that the delay of approximately four months before
the initial hearing was cause for concern and that the govern-
ment offered no legitimate reason for the delay. On the other
hand, Santana did not assert his right until after the initial
appearance had taken place, and Santana was not able to point
to any concrete prejudice he had suffered as a result of the
delay. Accordingly, the district court concluded that the delay
in obtaining a hearing did not compel dismissal.

   The district court also concluded that the twenty-five day
delay in executing the warrant and bringing Santana into fed-
eral custody did not require dismissal and that the procedure
for revocation of supervised release was not unconstitutional.
The court therefore denied Santana’s motion to dismiss.

  On April 16, 2007, Santana received his final revocation
hearing. The court revoked his supervised release and
imposed a new sentence of eight months’ imprisonment and
twenty-five months of supervised release.
  1
   Under the Sixth Amendment, “In all criminal prosecutions, the accused
shall enjoy the right to a speedy and public trial . . . .”
6008                  UNITED STATES v. SANTANA
                                    I.

   Santana’s right to a prompt hearing on the petition for revo-
cation of supervised release arises under the Due Process
Clause of the Fifth Amendment, as applied to parole and pro-
bation revocation proceedings2 in Morrissey v. Brewer, 408
U.S. 471, 485, 489 (1972), and Gagnon v. Scarpelli, 411 U.S.
778, 782 (1973). Morrissey stated that a parolee was entitled
to a preliminary hearing, which should be held “as promptly
as convenient after arrest,” 408 U.S. at 485, and to a final
revocation proceeding to be held “within a reasonable time
after the parolee is taken into custody,” id. at 488.

   [1] The requirements of Morrissey were formalized in Fed-
eral Rule of Criminal Procedure 32.1. See Fed. R. Crim. P.
32.1 advisory committee’s notes (1979). Rule 32.1 prescribes
three kinds of hearings: initial appearance, Rule 32.1(a); pre-
liminary hearing, Rule 32.1(b)(1); and revocation hearing,
Rule 32.1(b)(2). Each hearing has a timeliness requirement in
the rule. See Fed. R. Crim. P. 32.1(b)(1)(A) (preliminary hear-
ing “must [be] promptly conduct[ed]”), (b)(2) (final hearing
to be held “within a reasonable time”). For the initial appear-
ance, “A person held in custody for violating probation or
supervised release must be taken without unnecessary delay
before a magistrate judge.” Fed. R. Crim. P. 32.1(a)(1); see
also 18 U.S.C. § 3606 (“[U]pon arrest, [a person alleged to
have violated terms of supervised release] shall be taken with-
out unnecessary delay before the court having jurisdiction
over him.”).

  We review de novo the district court’s ruling on whether
Santana’s due process rights as incorporated by Rule 32.1
have been violated. See United States v. Havier, 155 F.3d
1090, 1092 (9th Cir. 1998).
  2
    We treat proceedings for revocation of probation, parole, and super-
vised release as equivalents for due process purposes, although these dif-
ferent procedures are governed by different statutes. See United States v.
Hall, 419 F.3d 980, 985 n.4 (9th Cir. 2005).
                       UNITED STATES v. SANTANA                         6009
   In his motion to dismiss, Santana relied on the delay of the
initial appearance as the crucial event, and therefore we will
consider the delay between the date he would have been
released from state custody3 (September 25, 2006) and the
date of the initial appearance (January 23, 2007), a delay of
121 days, or about four months.

   [2] Although Santana argues that no showing of prejudice
is necessary in order to warrant dismissal, our cases consider-
ing due process claims for revocation proceedings have held
that relief is not called for unless there was both unreasonable
delay and prejudice. E.g., Benny v. United States Parole
Comm’n, 295 F.3d 977, 986 (9th Cir. 2002); Camacho v.
White, 918 F.2d 74, 79 (9th Cir. 1990); Vargas v. United
States Parole Comm’n, 865 F.2d 191, 194 (9th Cir. 1988);
Hopper v. United States Parole Comm’n, 702 F.2d 842, 845
(9th Cir. 1983); United States v. Wickham, 618 F.2d 1307,
1311 (9th Cir. 1979). “Reasonableness” is itself a sort of bal-
ancing judgment in which the length of delay is considered in
connection with the reasons for the delay. E.g., Camacho, 918
F.2d at 79; United States v. Berry, 814 F.2d 1406, 1410 (9th
Cir. 1987); Wickham, 618 F.2d at 1309-11.

   [3] Santana cites a Speedy Trial Clause case, United States
v. Mendoza, No. 06-50447, ___ F.3d ___, 2008 WL 1970339
(9th Cir. May 8, 2008), in which we recently held that no
showing of actual prejudice was necessary to establish a vio-
lation of the defendant’s rights by an eight-year delay
between a defendant’s indictment and arrest, during which the
government failed to take steps to inform the defendant of his
  3
    The government argues that Santana was not in federal custody until
the federal warrant was executed on October 20, 2006, and that therefore
we should not count the previous month as part of the relevant delay. It
is undisputed that Santana was held in state custody from September 25
to October 20 because of the federal warrant; it is fairer to charge that time
to the government’s account than to Santana’s. See United States v. Wick-
ham, 618 F.2d 1307, 1309 (9th Cir. 1979) (looking to substance rather
than form in deciding when clock starts running for prompt hearing).
6010              UNITED STATES v. SANTANA
indictment. In the context of revocation of supervised release,
Speedy Trial Clause authority is applicable only by analogy,
but in the past we have found that analogy helpful, though we
have not probed how far the analogy goes. See Camacho, 918
F.2d at 79; Wickham, 618 F.2d at 1311. But see United States
v. Bischel, 61 F.3d 1429, 1436 (9th Cir. 1995) (declining to
apply Speedy Trial precedent in Fifth Amendment context).

   [4] Barker v. Wingo, 407 U.S. 514, 530 (1972), held that
analysis under the Speedy Trial clause requires balancing the
factors of length of delay, reason for the delay, the defen-
dant’s timely protest of delay, and prejudice to the defendant.
See also United States v. Gregory, 322 F.3d 1157, 1161 (9th
Cir. 2003). Barker identified three types of actual prejudice:
oppressive pre-trial incarceration, unnecessary anxiety of the
accused, and impairment of the accused’s ability to mount a
defense. 407 U.S. at 532. The longer the delay, the less the
showing of prejudice required, until an extremely lengthy
delay attributable to government negligence creates a “strong
presumption that [the defendant] suffered prejudice,” which
the government has the burden to rebut. Mendoza, 2008 WL
1970339, at *5.

   [5] We hasten to say that a reasonable time for proceeding
to a full-scale criminal trial is not the same as a reasonable
time for revocation proceedings, and therefore Speedy Trial
Clause authority should not be applied in revocation proceed-
ings as if it were directly controlling. But even pursuing the
Speedy Trial analogy, we must underline the huge disparity
between the four-month delay in this case versus the eight-
year delay that led to dismissal in Mendoza. Doggett v. United
States, 505 U.S. 647, 652 n.1 (1992), stated that the lower
courts generally have agreed that post-accusation delay starts
to become serious enough to trigger Speedy Trial analysis as
it approaches one year. In Gregory, we observed that accord-
ing to our cases, an eight-month delay is approximately the
minimum delay that would make a Barker analysis necessary.
322 F.3d at 1162 n.3. By this measure, the four-month delay
                   UNITED STATES v. SANTANA                6011
in Santana’s case would not even trigger ordinary Speedy
Trial analysis, whereas Santana wants us to apply the no-
prejudice analysis reserved for cases of extreme delay, which
we conclude would be quite inappropriate.

   [6] The Mendoza analysis being inappropriate, we apply
our ordinary test in supervised release revocation cases and
search for actual prejudice. See page 6009, supra. At oral
argument, Santana’s counsel admitted that he received full
credit against his sentence for the time he spent in pre-
revocation incarceration. Santana has not identified any other
prejudice, aside from the anxiety of awaiting his revocation
proceedings. In this case, even though the delay appears
attributable to the government’s neglect, in light of the lack
of actual prejudice, we conclude that the four-month delay did
not violate Santana’s due process rights or his rights under
Rule 32.1.

                              II.

   [7] Relying on United States v. Hill, 719 F.2d 1402, 1405
(9th Cir. 1983), Santana contends that the petition against him
should have been dismissed because of the government’s
delay in executing the warrant. In Hill, we held that under 18
U.S.C. §§ 3651 and 3653 (repealed) (new provision at 18
U.S.C. § 3565(c)), jurisdiction to revoke probation expired
five years after the beginning of the probation period;
although issuance of a warrant could toll the period, Hill held
that the tolling would not continue if the warrant was not
served within a reasonable time. In that context, Hill stated
that “a warrant for arrest based on a probation or parole viola-
tion should be executed within a reasonable time after issu-
ance.” Id. at 1405.

   [8] The holding in Hill does not govern this case because
the statute under which it was decided has been repealed and,
even if it were still in effect, would not apply in a revocation
of supervised release case. Moreover, in Hill, there was an
6012               UNITED STATES v. SANTANA
utterly unexcused two-and-a-half year delay between issuance
of the warrant and execution, during which time the five-year
statutory period for jurisdiction had expired. Id. at 1404. Hill
was haled into revocation proceedings for a violation that had
actually happened seven years earlier, when his entire term of
probation was only three years. In contrast, in this case there
was only a twenty-five day delay, and the warrant was exe-
cuted within Santana’s original term of supervised release.
The delay in executing the warrant did not call for dismissal.

                              III.

   Finally, Santana contends that the procedures by which his
supervised release was revoked are unconstitutional under the
principle of Apprendi v. New Jersey, 530 U.S. 466, 490
(2000)—that the Sixth Amendment requires any fact (other
than the fact of a prior conviction) that increases the penalty
for a crime above the statutory maximum to be found by a
jury and proved beyond a reasonable doubt.

  [9] This court rejected a constitutional challenge to the
imposition and revocation of supervised release under 18
U.S.C. § 3583 in United States v. Huerta-Pimental, 445 F.3d
1220 (9th Cir.), cert. denied, 127 S. Ct. 545 (2006). Huerta-
Pimental made two points:

   (1) Imposition of supervised release as part of the original
sentence does not violate Apprendi. Imposing a term of super-
vised release is authorized as part of sentences by 18 U.S.C.
§ 3583(a), and therefore imposition of a term of supervised
release does not exceed the statutory maximum, even if the
statute of conviction itself does not mention supervised
release. Id. at 1222-23.

  (2) Revocation of supervised release does not run afoul of
Apprendi because revocation of supervised release is not gov-
erned by the Sixth Amendment. There is no Sixth Amend-
ment right to jury trial for post-conviction determinations
                  UNITED STATES v. SANTANA                6013
such as the finding of whether a releasee violated the terms
of his release. Id. at 1225.

   Santana argues that the Supreme Court’s decision in Cun-
ningham v. California, 127 S. Ct. 856 (2007), calls into ques-
tion the constitutionality of the revocation procedures because
revocation depends on a judge’s finding that the releasee has
violated the terms of his release. 18 U.S.C. § 3583(e)(3). Cun-
ningham concluded that the California determinate sentencing
law set the maximum sentence at the middle of three ranges
prescribed by the statute unless the judge found facts autho-
rizing a sentence in the top range; since Cunningham had
received a top-range sentence on account of judge-found
facts, his sentencing violated the Sixth Amendment. 127
S. Ct. at 870-71.

   [10] As Huerta-Pimental held, 445 F.3d at 1225, revoca-
tion of supervised release is not governed by the Sixth
Amendment. Cunningham interprets the Sixth Amendment,
and therefore it is not relevant to revocation proceedings.
Nothing in Cunningham calls into question the continuing
authority of Huerta-Pimental. Cunningham does not affect the
validity of § 3583’s procedure for revocation of supervised
release.

  The judgment of the district court is AFFIRMED.